NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

FRANCES WILSON and RICHARD             )
BAUMGART,                              )
                                       )
             Appellants,               )
                                       )
v.                                     )           Case No. 2D17-2226
                                       )
CHIQUITA TURPIN, as personal           )
representative of the Estate of Edward )
F. Wilke,                              )
                                       )
             Appellee.                 )
________________________________ )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Caleb D. Rowland and William M. Blume
of Blume and Rowland, PLLC,
Jacksonville, for Appellants.

Kevin A. Ashley of Peterson & Myers,
P.A., Winter Haven, and Stephen R.
Senn and Philip O. Allen of Peterson &
Myers, P.A., Lakeland, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and LUCAS, JJ., Concur.